Simon, J.
delivered the opinion of the court.
Nicolas Girod, one of the oldest and wealthiest inhabitants of the city of New Orleans, died on the first of September, 1840; his succession was supposed to he intestate, and accordingly two of his nearest relations and heirs were appointed the curators thereof. Some short time afterwards, an olographic testament was found, dated the 23d of December, 1837, to which were annexed a certain number of Pons, or written obligations in favor of the persons whom he had named in his will as his particular legatees for the several sums therein mentioned,' amounting altogether to $710,000; hut the testator had failed to appoint any testamentary executor.
On the 23d of January, 1841, JeanFramjois Girod presented a petition to the Court of Probates, in which he represented that he had been informed that the deceased’s will would soon be offered for probate ; that it would be necessary to appoint one or more dative testamentary executors to the same, and that being an applicant for the said appointment, he would, if appointed, furnish the security required by law; he also averred that with the exception of his brother, Pierre Nicolas Girod, whose rights were equal to his own, he was the nearest relative to the testator, and entitled to a greater portion of his estate than any other person. On the 25th of the same month, William Freret, mayor of the city of New Orleans, and Denis Prieur, two, of the legatees, made application to the Court of *397Probates, for the purpose of having the said Will admitted to probate and ordered to be executed, and prayed in their petition to be appointed dative testamentary executors with the J . seizin of the succession. On the same day, twApetitions were presented to the Probate Court by Aime Guillet and Adelin Dreux, representing themselves to be entirely disinterested in the succession, and praying also to be appointed dative testamentary executors. On the 30th, William Freret and Denis Prieur renewed their application for the appointment of dative testamentary executors ; and Pierre Nicolas Girod filed his petition for the same purpose, being one of the legal heirs of the deceased ; and on the same day, the Judge a quo, conceiving that he had a right under the art. 1671 of the Louisiana Code to appoint dative testamentary executors ex parte and ex-officio; whence, as he says, it follows that he, the Judge, has the free exercise of a discretionary power without regard to the rules of preference laid down for the choice of curators; and believing that the exercise of such discretionary power did not admit of any discussion before him among the candidates for the trust, whom, therefore, he did not think proper to hear contradictorily; ordered that Airqé Guillet and Adelin Dreux be appointed joint dative testamentary executors of the last will of the deceased, on their complying with the requisites of the law. From this judgment, Jean F. Girod, William Freret and Denis Prieur appealed.
It is within thfs eourMo in-j^nerlnt0 which the Judge aquo exercises the legal discre-to him, when-appears^hereby t0 suffer an irreparable myu-ry.
We have very lately 'had occasion, on a rule for a mandamus, and supposing the power of appointment of dative testamentary executor to be discretionary under the art. 1671 of the La. Code, to express our opinion on the nature and extent of the discretionary power given by law to the inferior Judge, which he had even assumed and carried so far as to . . refuse an appeal to this court from the judgment now under consideration; and in accordance with the doctrine repeatedly recognized in our jurisprudence; we again held that it was within the province of the Supreme Court to inquire into the r r f manner in whieh the Judge a quo exercised the discretion; (a *398sound, and legal one) committed to him, whenever the party appears thereby to suffer an irreparable injury. But the question now presents itself whether under the law above quoted, and others, on the same subject, it is true that the power or right of appointing dative testamentary executors is really and exclusively within the discretion of Courts of Probate, and that those courts are not to be governed by any of those rules which give to applicants for the same appointment a right of preference over each other ? or in other words, has the Judge of Probates the power of selecting and ex parte appointing whomsoever he pleases as dative testamentary executor ?
The Judge of Probates has the faculty and power given him to appoint dative testamentary executors; but it is a faculty he is to exercise according to law, and not in accordance with his will and pleasure, ap p oi nti ng whom he pleases.
The art. 1671 of the La. Code, relied upon by the appellees, and by virtue of which the inferior Judge appears to have made the appointment in question, is. in these words : “if the testator has omitted to name a testamentary executor, or if the one named refuses to accept, the Judge shall appoint one ex-officio.” This law gives clearly to the Judge the power of appointing a dative testamentary executor, whenever it becomes necessary to do so in the cases therein pointed out, but we cannot construe its meaning in a more extensive sense than as merely conferring upon him a faculty which he is to exercise according to law; and if so, how can it be pretended that it gives him the power of appointing any one at his pleasure, and of disregarding the rights of those who had laid before him their applications and who had shown themselves entitle to be prefered to others in obtaining the appointment. This would be more than the exercise of a mere legal discretion; it would be the action of an arbitrary power which the law has never had in contemplation, and which our courts ought not to sanction.
This construction of the law leads us to the inquiry whether among the applicants, any of them is entitled to a preference over the others; and whether the judge a quo, could, in exercising the legal discretion vested in him by law, appoint persons who are strangers in interest to the succession, whilst there were other applicants having an interest in it, as heirs or *399legatees ? By the art. 924, secs. 7 and 8 of the Codé of Practice, Courts of Probate have the power “to appoint administrators under the will, when the executor appointed, by the testator will not or cannot perform the duties, or is dead or absent; and to remove or supply the places of such tutors, curators, and testamentary executors, in the cases provided by law.” These provisions, which ought to be construed with reference to^the art. 1671, show the extent of what the lower judge calls his discretionary power, which is nothing more than the right or faculty of appointing; and demonstrate clearly the true intention of the legislature. The sole object of the law maker was merely to provide for the administration' of testamentary successions, where the testator has failed to name an executor,, or where the one appointed in the will refuses to accept, is dead or absent, or has been removed from office ; in such cases, the person who is appointed by the judge ex officio, (which expressions, ex officio, are only used in contradistinction to those appointments which are made by the judge with the advice of a family meeting or of a meeting of creditors ;) acts as administrator under' the will, or is otherwise called, dative testamentary executor; the name is immaterial, as the law indicates sufficiently their powers and duties, which under both provisions, are purely those of an administrator.
ciar^heh-^arer jjgSt ^p^nted datlve testamentary exeeu-* tors, -where the ed to name any the*legal\eirs-¡-«mg entitled to the benefit of m-ventory, the administered nefitT and'1 ao-£uies'%rovided ?or ^ a<jmin-istration of such successions.
It is important and proper to remark here that although the succession of Nicolas Girod is a testamentary one, yet his legal heirs being entitled to the benefit of inventory, his estate will ° t # ^ necessarily "be subject to be administered under sucb. benefit, according to the rules and in the manner provided for by law for the administration of such succéssions, La. Code, art. 971. Therefore, the administrator under the will, or otherwise called dative testamentary executor, will unite the powers and duties of both, under the control and superintendence of the Court of Probates. If it be true that the heirs of the deceased are entitled to the benefit of inventory, they cannot be deprived of the right of administering the succession according to the rules ® ° ° contained in the articles of the Code relative to this subject; *400and if so, under the art. 1035: “ the preference, in the choice q£ ^ a¿mjnistrator; must he given to the beneficiary heir over every other person;” and according to the art. 1039, “ if there be neither beneficiary heir, &c., &c., who will or can accept the administration or give the necessary securities, it shall be given to one or two of the creditors, whom the judge shall choose, &c.” The heirs of the testator have therefore a particular interest in the good administration of the testamentary succession of Nicolas Girod, and we are unable to perceive any valid reason why the circumstance of there being a will, the object of which is merely to make certain legacies which are to be paid out of the estate, and which are to become the debts of the heirs, if they accept; should alter their situation, and should have the effect of divesting them of ther legal right to obtain the administration of the estate, whether it be under the denomination of administrator or of that of dative testamentary executor; the formalities to be observed, and the responsibilities and securities to which they are subjected are the same; their interest is also the same, and ubi eadem est ratio, eadem est lex. We think therefore that the heirs of the testator ought to be entitled to exercise the same right of preference in this case over any other person in the appointment of a dative testamentary executor, as is allowed to them by law in the cases of vacant estates or of successions taken with the benefit of inventory.
But it has been urged that if the heirs were to obtain the appointment, they would be interested in not executing the will, or at least in delaying the payment of the legacies : this argument would as well apply to the heir who claims the administration of a vacant estate or of a succession taken under the benefit of inventory, and yet, in those cáses the law gives them a positive right of preference; La. Code, arts. 1035, 1114; the heir would be as much interested in not paying the debts of such estates, as in not paying the legacies of a testamentary succession : but in all these administrations, the law has provided against the infidelity of the administrators, by requiring *401them to give security; and'in this particular case, the security must be giren in the same manner as curators of vacant successions ; La. Code, art. 1672. Generally speaking, there would certainly be as much danger, if not more, in putting the estate in the hands of disinterested strangers, as there is in permitting the heirs, or any one of them, to manage their own affairs; nay, it is obvious that unless excluded'by law, they should have the preference.
Where beneficiary heirs are appJinteTdattve testamentary executors to a succession adminis-benefit of inven-^quirecTto give seourlty ln same manner as curators of vacant estates
where stran gers are appointed dative testamentary execu-dpa-egar-^tiLf'ofTeirs and legatees, the Cviiibeannulled.
The Mayor °fng alega^y01®» CntiüedfoprefoC vence ^for^ the dative testamen-^legatee or cre-of-persons ^gaeyre|jlv^KS£ for otheis, have more right of ^Crédito™* or stranger.
application0 for ^daS-e'eMMiC tor must be given in all cases, in the same manner as for curators or ministrators ox estates.
*401. With. this vie^y of the question, we must conclude that, as the record contains evidence that one of the appellants, Jean Franjois Girod, is a near relation and one of .the heirs of the testator; and that the other applicants, WilliamFreret andDe- ’ 1 * ’ nis Prieur are legatees, and therefore creditors of the estate; ^ the judge a quo erred in disregarding their applications, in refusing to hear them contradictorily with the appellees, and in ... . . » . making the ex parte appointment of persons who nave not shown themselves in any manner legally entitled to the trust, jn preference to the appellants. The appointment complained of, must therefore be annulled and set aside.
We must not be understood, however, as meaning or inti-plating that the Mayor of the city of New Orleans, who, as trustee, is to receive the legacy contained in the testator’s will for the purposes therein mentioned, will, by virtue of the said legacy be entitled to any right of preference as a legatee or creditor of the estate ; this right properly belongs to the legatees for whose personal benefit the dispositions are made, and who are therefore directly interested in the good administration of the succession. We do not think that any municipal officer or any other person who is to receive a legacy in trust , . . , . . . for others, has any more right of preference m the ment of a dative testamentary executor than the agent of any creditor or any other stranger may have. -
A last question has occurred, whether it is necessary to give public notice of the applications made for the appointment of dative testamentary executor : the law is silent upon this subJ ... ject, but we are inclined to believe, according to the principles *402above established, that as this kind of administration is in every regpect to assimilated to that of curator or administrator, it is equally proper that notice should be given to all those who may wish to make opposition thereto; the reasons are the same, and this requisite will be in accordance with the' true 0f the law. We are therefore of opinion that in all J r cases of administrators of successions of whatever denomination, to be appointed by Courts of Probates, public notice of the applications should be given in the manner pointed out in the articles 1106, 1107 and following of the Louisiana Code or in any other law relative to the same subject.
It is therefore ordered, adjudged and decreed that the judgment of the Court of Probates be annulled, avoided and reversed; and that this case be remanded for further proceedings according to law, with instructions to the judge a quo to proceed to the appointment of one or more dative testamentary executors of the last will and testament of Nicolas Girod, deceased, under the legal principles and rules above laid down ; the ap-pellees paying the costs of this appeal.